DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 03/16/2022 are entered.  The amendments change the scopes of the previously presented claims.   New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the claim amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-14 and 16-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-14 and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2020/0236717) in view of Hu (US 2022/0104226).
Sun discloses the following features.
	Regarding claim 1, a method for random access in a wireless communication network (see wireless network shown in Fig. 1 and see “random access channel (RACH) procedure” recited in the abstract), the method comprising: selecting a first configuration or a second configuration for a first channel (“The UE may select an appropriate PUSCH configuration” recited in paragraph [0057] and see “a plurality of physical uplink shared channel (PUSCH) configurations for a PUSCH” recited in the abstract, which shows that the PUSCH configuration is selected from a plurality of PUSCH configurations, and therefore must include a first configuration and a second configuration); selecting a preamble from a first preamble group corresponding to the first configuration or a second preamble group corresponding to the second configuration (see “a preamble of the PUSCH is used to indicate the selected PUSCH configuration” recited in the abstract, showing that a preamble is selected corresponding to the selected PUSCH configuration; and see “the configuration information may identify a mapping between a particular RACH occasion (RO) or a particular set of preambles (e.g., a particular preamble group) and a particular PUSCH configuration” recited in paragraph [0060], which shows that the preamble is selected from a particular preamble group associated with the PUSCH configuration); transmitting the selected preamble from a UE through a second channel (see “The uplink RACH message may include the content of four-step RACH messages 1 and 3 (e.g., the physical RACH (PRACH) preamble and the payload or PUSCH)” recited in paragraph [0055], wherein preamble is transmitted in the PRACH); and transmitting a payload from the UE through the first channel using the selected configuration (see “transmit the PUSCH in accordance with a PUSCH configuration” recited in the abstract); wherein the selected configuration and the selected preamble are determined by the UE (The UE may select an appropriate PUSCH configuration” recited in paragraph [0057] and “preamble may be mapped to a particular PUSCH configuration of the payload” recited in paragraph [0063], therefore as the UE selects the PUSCH configuration, the UE also determines the preamble); and wherein the UE selects the configuration based on a size of the payload (see “wherein the PUSCH configuration is selected based at least in part on a size of a payload of the PUSCH” recited in the abstract).
	Regarding claim 2, the first channel comprises a PUSCH (see “PUSCH” recited in the abstract); and the second channel comprises a PRACH (see “PRACH” recited in paragraph [0055]).
	Regarding claim 3, one or more preambles in the first preamble group is mapped to one or more sets of PUSCH resources in the first configuration; one or more preambles in the second preamble group is mapped to one or more sets of PUSCH resources in the second configuration (“the configuration information may identify a mapping between a particular RO or a particular set of preambles (e.g., a particular preamble group)” recited in paragraph [0060]; and see “a plurality of physical uplink shared channel (PUSCH) configurations for a PUSCH” recited in the abstract, which shows preamble groups are mapped to each PUSCH configuration of the plurality of PUSCH configurations); and the UE transmits the payload using the set of PUSCH resources mapped to the selected preamble (see “transmit the PUSCH in accordance with a PUSCH configuration…a preamble of the PUSCH is used to indicate the selected PUSCH configuration” recited in the abstract).
	Regarding claim 7, wherein the preambles are mapped to the sets of PUSCH resources on a one-to-one basis (see “the RO and/or the preamble may be mapped to a particular PUSCH configuration of the payload” recited in paragraph [0063]; wherein a singular preamble is mapped to a particular PUSCH configuration).
	Regarding claim 8, wherein the preambles are mapped to the sets of PUSCH resources on a multiple-to-one basis (see “the configuration information may identify a mapping between a particular RACH occasion (RO) or a particular set of preambles (e.g., a particular preamble group) and a particular PUSCH configuration” recited in paragraph [0060], wherein a set of preambles, including multiple preambles, are mapped to a PUSCH configuration).
Regarding claim 9, wherein the first preamble group is non-overlapping with the second preamble group (see Fig. 4 and paragraph [0070], wherein preamble group A 430 and preamble group B 440 are non-overlapping and are used for indicating PUSCH of different sizes.
Regarding claim 10, receiving the selected preamble through the PRACH at a base station (see Fig. 3 and paragraph [0055], wherein the BS receives the PRACH preamble); determining the selected configuration for the PUSCH based on the selected preamble at the base station (see “the BS 110 may determine the PUSCH configuration using the uplink RACH message (e.g., the preamble…)” recited in paragraph [0065]); and receiving the payload through the PUSCH at the base station using the selected configuration (see “For example, the BS 110 may determine the PUSCH configuration using the uplink RACH message (e.g., the preamble, the RO, the DMRS, the UCI, and/or the like), and may receive the payload in accordance with the PUSCH configuration” recited in paragraph [0065]).
Regarding claim 11, receiving the selected preamble through the PRACH at a base station (see Fig. 3 and paragraph [0055], wherein the BS receives the PRACH preamble); determining the set of PUSCH resources mapped to the selected preamble at the base station (see “the BS 110 may determine the PUSCH configuration using the uplink RACH message (e.g., the preamble…)” recited in paragraph [0065]); and receiving the payload through the PUSCH at the base station using the selected configuration (see “For example, the BS 110 may determine the PUSCH configuration using the uplink RACH message (e.g., the preamble, the RO, the DMRS, the UCI, and/or the like), and may receive the payload in accordance with the PUSCH configuration” recited in paragraph [0065]).
Regarding claim 12, a UE for a wireless communication network (see wireless network shown in Fig. 1 including UEs 120a-120e), the UE comprising: a controller configured to: select, based on a size of a payload, a first configuration or a second configuration for a first channel  (see “wherein the PUSCH configuration is selected based at least in part on a size of a payload of the PUSCH” recited in the abstract); select a first configuration or a second configuration for a first channel (“The UE may select an appropriate PUSCH configuration” recited in paragraph [0057] and see “a plurality of physical uplink shared channel (PUSCH) configurations for a PUSCH” recited in the abstract, which shows that the PUSCH configuration is selected from a plurality of PUSCH configurations, and therefore must include a first configuration and a second configuration); select a preamble from a first preamble group corresponding to the first configuration or a second preamble group corresponding to the second configuration (see “a preamble of the PUSCH is used to indicate the selected PUSCH configuration” recited in the abstract, showing that a preamble is selected corresponding to the selected PUSCH configuration; and see “the configuration information may identify a mapping between a particular RACH occasion (RO) or a particular set of preambles (e.g., a particular preamble group) and a particular PUSCH configuration” recited in paragraph [0060], which shows that the preamble is selected from a particular preamble group associated with the PUSCH configuration); transmit the selected preamble from a UE through a second channel (see “The uplink RACH message may include the content of four-step RACH messages 1 and 3 (e.g., the physical RACH (PRACH) preamble and the payload or PUSCH)” recited in paragraph [0055], wherein preamble is transmitted in the PRACH); and transmit a payload from the UE through the first channel using the selected configuration (see “transmit the PUSCH in accordance with a PUSCH configuration” recited in the abstract); wherein the selected configuration and the selected preamble are determined by the UE (The UE may select an appropriate PUSCH configuration” recited in paragraph [0057] and “preamble may be mapped to a particular PUSCH configuration of the payload” recited in paragraph [0063], therefore as the UE selects the PUSCH configuration, the UE also determines the preamble).
Regarding claim 13, the first channel comprises a PUSCH (see “PUSCH” recited in the abstract); and the second channel comprises a PRACH (see “PRACH” recited in paragraph [0055]).
	Regarding claim 14, one or more preambles in the first preamble group is mapped to one or more sets of PUSCH resources in the first configuration; one or more preambles in the second preamble group is mapped to one or more sets of PUSCH resources in the second configuration (“the configuration information may identify a mapping between a particular RO or a particular set of preambles (e.g., a particular preamble group)” recited in paragraph [0060]; and see “a plurality of physical uplink shared channel (PUSCH) configurations for a PUSCH” recited in the abstract, which shows preamble groups are mapped to each PUSCH configuration of the plurality of PUSCH configurations); and the UE transmits the payload using the set of PUSCH resources mapped to the selected preamble (see “transmit the PUSCH in accordance with a PUSCH configuration…a preamble of the PUSCH is used to indicate the selected PUSCH configuration” recited in the abstract).
Regarding claim 15, wherein the UE selects the configuration based on a potential length of the payload (see “wherein the PUSCH configuration is selected based at least in part on a size of a payload of the PUSCH” recited in the abstract).
Regarding claim 16, wherein the preambles are mapped to the sets of PUSCH resources on a one-to-one basis (see “the RO and/or the preamble may be mapped to a particular PUSCH configuration of the payload” recited in paragraph [0063]; wherein a singular preamble is mapped to a particular PUSCH configuration).
Regarding claim 17, wherein the preambles are mapped to the sets of PUSCH resources on a multiple-to-one basis (see “the configuration information may identify a mapping between a particular RACH occasion (RO) or a particular set of preambles (e.g., a particular preamble group) and a particular PUSCH configuration” recited in paragraph [0060], wherein a set of preambles, including multiple preambles, are mapped to a PUSCH configuration).
Regarding claim 18, a transceiver coupled to the controller (see 252a-252r coupled to the controller 280 in Fig. 2).
	Sun does not disclose the following features: regarding claims 1 and 12, wherein the UE selects the configuration based on one or more channel conditions; regarding claim 4, wherein the one or more channel conditions comprises a path loss between the UE and a base station.
Regarding claim 19, a wireless communication system (see system shown in Fig. 1 and Fig. 3), the system comprising: a UE (see UE 120 in Fig. 3) comprising a first controller (see processor of UE 120 in Fig. 3) configured to: select, based on a size of a payload, a first configuration or a second configuration for a first channel  (see “wherein the PUSCH configuration is selected based at least in part on a size of a payload of the PUSCH” recited in the abstract); select a first configuration or a second configuration for a second channel (“The UE may select an appropriate PUSCH configuration” recited in paragraph [0057] and see “a plurality of physical uplink shared channel (PUSCH) configurations for a PUSCH” recited in the abstract, which shows that the PUSCH configuration is selected from a plurality of PUSCH configurations, and therefore must include a first configuration and a second configuration); select a preamble from a first preamble group corresponding to the first configuration or a second preamble group corresponding to the second configuration (see “a preamble of the PUSCH is used to indicate the selected PUSCH configuration” recited in the abstract, showing that a preamble is selected corresponding to the selected PUSCH configuration; and see “the configuration information may identify a mapping between a particular RACH occasion (RO) or a particular set of preambles (e.g., a particular preamble group) and a particular PUSCH configuration” recited in paragraph [0060], which shows that the preamble is selected from a particular preamble group associated with the PUSCH configuration); transmit the selected preamble from a UE through a first channel (see “The uplink RACH message may include the content of four-step RACH messages 1 and 3 (e.g., the physical RACH (PRACH) preamble and the payload or PUSCH)” recited in paragraph [0055], wherein preamble is transmitted in the PRACH); and transmit a payload from the UE through the second channel using the selected configuration (see “transmit the PUSCH in accordance with a PUSCH configuration” recited in the abstract); wherein the selected configuration and the selected preamble are determined by the controller (The UE may select an appropriate PUSCH configuration” recited in paragraph [0057] and “preamble may be mapped to a particular PUSCH configuration of the payload” recited in paragraph [0063], therefore as the UE selects the PUSCH configuration, the UE also determines the preamble); and a base station comprising a second controller (see BS in communication shown in Fig. 1 and Fig. 3 and controller 240 in Fig. 2) configured to: receive the random access preamble from the UE through the first channel (see Fig. 3, wherein the BS receives a preamble from UE 120 in step 330; and see “The uplink RACH message may include the content of four-step RACH messages 1 and 3 (e.g., the physical RACH (PRACH) preamble and the payload or PUSCH)” recited in paragraph [0055], wherein preamble is transmitted in the PRACH); determine the configuration for a second channel selected by the UE based on a preamble group to which the random access preamble belongs (see “the BS 110 may determine the PUSCH configuration using the uplink RACH message (e.g., the preamble…)” recited in paragraph [0065]; and see “the configuration information may identify a mapping between a particular RACH occasion (RO) or a particular set of preambles (e.g., a particular preamble group) and a particular PUSCH configuration” recited in paragraph [0060], which shows that the preamble is selected from a particular preamble group associated with the PUSCH configuration); and receive the random access payload through the second channel using the determined configuration (see “For example, the BS 110 may determine the PUSCH configuration using the uplink RACH message (e.g., the preamble, the RO, the DMRS, the UCI, and/or the like), and may receive the payload in accordance with the PUSCH configuration” recited in paragraph [0065]).
Regarding claim 20, wherein: the first channel comprises a PRACH (see “PRACH” recited in paragraph [0055]) and the second channel comprises a PUSCH (see “PUSCH” recited in the abstract).
Regarding claim 21, determine a set of PUSCH resources mapped to the random access preamble; and receive the random access payload through the PUSCH at the base station using the determined set of PUSCH resources (see step 340 in Fig. 3).
Regarding claim 22, wherein the controller is configured to transmit a random access response to the UE in response to the random access preamble and the random access payload (see step 350 in Fig. 3).
Regarding claim 23, a transceiver coupled to the controller (see transceivers 234a-234t in Fig. 2 coupled to the controller 240).
Sun does not disclose the following features: regarding claims 1, 12 and 19, wherein the UE selects the configuration based on one or more channel conditions; regarding claim 4, wherein the one or more channel conditions comprises a path loss between the UE and a base station.
Hu discloses the following features.
Regarding claims 1, 12 and 19, wherein the UE selects the configuration based a size of the payload and on one or more channel conditions (see “when determining the resource configuration of the PUSCH resource of the UE, the UE may first determine a modulation and coding scheme (MCS) level according to the payload size and channel condition of the UE. For example, a UE located in the center of a cell and having a better channel condition may transmit data by using MCS levels of a higher MCS order, and a UE having a worse channel condition may transmit data by using MCS levels of a lower MCS order. Then, the UE determines the resource configuration of the PUSCH resource of the UE according to the determined MCS level, for example, the size of an occupied time-frequency resource (including the number of RBs)” recited in paragraph [0045]).
Regarding claim 4, wherein the one or more channel conditions comprises a path loss between the UE and a base station (see paragraphs [0045]-[0051], which determines the number of RBs (equivalent to the claimed configuration of a channel) and mapping with different preamble resource pools (equivalent to the claimed preamble group), based on RSRP (a measure of channel condition); paragraph [0052] recites that “the RSRP may be replaced by a pathloss”, such that pathloss may be used as the channel condition for determining the configuration of a channel and the claimed preamble group).
It would have been obvious to one of ordinary skilled in the art at the effective filing date of the current application to modify the system of Sun using features, as taught by Hu, in order to facilitate the UE to select the transmission resource according to the resource configuration of the PUSCH resource (see paragraph [0017] of Hu).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun and Hu as applied to claim 1 above, and further in view of Jeon (US 2020/0351955).
Sun and Hu disclose the features as shown above.
Sun does not disclose the following features: regarding claim 6, wherein the payload comprises contention resolution information.
	Jeon discloses the following features.
	Regarding claim 6, wherein the payload comprises contention resolution information (see “MsgA…payload via a PUSCH occasion…MsgA may comprise an identifier for contention resolution” recited in paragraph [0341] and see paragraph [0329]; Sun also shows that the payload may be transmitted in an MsgA).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Sun and Hu using features, as taught by Jeon, in order to perform contention resolution using the two-step RACH process (see paragraph [0326] of Jeon).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473